          Case 1:19-cv-05155-KMW Document 71 Filed 07/07/20 Page 1 of 1



UNITED STATES DISTRICT COURT                                USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                               DOCUMENT
--------------------------------------------------------X   ELECTRONICALLY FILED
MEAT INNOVATIONS INC. and                                   DOC #: __________________
INNOVACTION TRADEMARKS, LLC,                                DATE FILED: July 7, 2020

                                   Plaintiffs,
                 -against-                                      1:19-cv-05155 (KMW)
                                                                        ORDER
AVA COMPANIES; AVA PORK
PRODUCTS, INC.; AVA BEEF PRODUCTS,
INC.; and ALBERT GIRGENTI,

                                   Defendants.
--------------------------------------------------------X
KIMBA M. WOOD, United States District Judge:

        For the duration of the COVID-19 health emergency, it is hereby ORDERED that,

pursuant to Fed. R. Civ. P. 30(b)(3) and (b)(4), all depositions in this action may be taken via

telephone, videoconference, or other remote means, and may be recorded by any reliable audio or

audiovisual means.       This Order does not dispense with the requirements set forth in Fed. R. Civ.

P. 30(b)(5), including the requirement that, unless the parties stipulate otherwise, the deposition

be “conducted before an officer appointed or designated under Rule 28,” and that the deponent be

placed under oath by that officer. For avoidance of doubt, a deposition will be deemed to have

been conducted “before” an officer so long as that officer attends the deposition via the same

remote means (e.g., telephone conference call or video conference) used to connect all other

remote participants, and so long as all participants (including the officer) can clearly hear and be

heard by all other participants.

        SO ORDERED.

Dated: New York, New York
       July 7, 2020                                             /s/ Kimba M. Wood
                                                                 KIMBA M. WOOD
                                                              United States District Judge
